 



         

Exhibit 10.2
OrthoLogic Corp.
Director Compensation Plan
Effective June 10, 2005
     The non-employee Directors on the Corporation’s Board of Directors shall be
compensated for their services in accordance with this Director Compensation
Plan, unless and until this Plan is modified, rescinded or otherwise altered by
action of the Board of Directors.
     1. Annual Compensation. Each Director shall be paid the following
compensation at the times specified:
          (a) Cash. $24,000 per year, payable quarterly in advance, plus $1,000
for attendance by telephone or in person at each meeting of the Board of
Directors.
          (b) Options. Options to purchase 10,000 shares of the Corporation’s
common stock, to be issued as of January 1 of each year to each person serving
as a Director on such date. All options shall be issued pursuant to the
OrthoLogic Corp. 1997 Stock Option Plan or another plan approved by stockholders
(and not otherwise), and shall be exercisable at 100% of the market value of
such shares on the date of grant, determined in accordance with the provisions
of the relevant plan. The options shall be fully-vested and exercisable
immediately.
          (c) Restricted Stock. That number of shares of OrthoLogic common stock
with an aggregate market value equal to $25,000, determined on the basis of the
closing market price on the trading day next preceding the date of issuance, to
be issued as of January 1 of each year to each person serving as a Director on
such date. Such shares shall be issued pursuant to a letter of restricted stock
grant in customary form which shall provide, among other things, that the shares
shall be subject to repurchase by the Corporation at a purchase price equal to
the par value per share if the receiving Director ceases to serve as a director
for any reason prior to the first anniversary of the date of issuance. This
paragraph 1(c) shall be void if it is not approved by the Corporation’s
stockholders no later than the time of the 2006 annual stockholders meeting and
shall remain in effect only for so long as and to the extent that (i) such
approval is effective or (ii) the Corporation is authorized to issue such shares
of restricted stock under one or more stock option or other equity compensation
plans approved by the Corporation’s stockholders.
     2. Registration. The Corporation shall use reasonable efforts to register
under the Securities Act of 1933, as amended, the issuance or resale of the
stock options and underlying common shares and the shares of restricted stock
issuable pursuant to this Plan.
     3. Effective Date. This Director Compensation Plan shall be effective as of
June 10, 2005.
     4. Transition.
          (a) Paragraphs 1(a) and (b) shall be effective immediately.

 



--------------------------------------------------------------------------------



 



          (b) Paragraph 1(c) shall be implemented as follows:
               (i) Each director serving as of the Effective Date shall be
entitled to receive 6,510 restricted shares of the Corporation’s common stock
($25,000 in value, determined on the basis of the closing market price of the
shares on the Effective Date) in accordance with the provisions of paragraph
1(c), but only if such issuance is approved by stockholders not later than the
time of the Corporation’s 2006 annual stockholders meeting. The shares shall not
be issued and the directors shall not be entitled to alternate compensation if
the issuance is not approved by stockholders by such time.
               (ii) Each director serving as of January 1, 2006 shall be
entitled to receive $25,000 in value of the Corporation’s restricted common
stock on such date, determined on the basis of the closing market price of such
shares on the trading day next preceding such date, but only if such issuance is
approved by stockholders not later than the time of the Corporation’s 2006
annual stockholders meeting. The shares shall not be issued and the directors
shall not be entitled to alternate compensation if the issuance is not approved
by stockholders by such time.

 